IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0194
                                Filed May 15, 2019


IZUDIN DUBINOVIC,
      Plaintiff-Appellant,

vs.

DES MOINES PUBLIC SCHOOLS,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.




       Izudin Dubinovic appeals the district court judicial review decision affirming

the final agency action of the workers’ compensation commissioner. AFFIRMED.




       Mark S. Soldat of Soldat & Parrish-Sams, PLC, West Des Moines, for

appellant.

       Anne L. Clark of Hopkins & Huebner, PC, Des Moines, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ. Tabor, J.,

takes no part.
                                         2


VAITHESWARAN, Presiding Judge.

       Izudin Dubinovic sustained a mental injury while employed as a custodian

by the Des Moines Public Schools. Dubinovic filed a workers’ compensation

petition, claiming, “Cumulatively and progressively over a period of time employer’s

actions and inactions caused the development of an adjustment disorder with

mixed anxiety and depressed mood.” Following an arbitration hearing, a deputy

workers’ compensation commissioner denied the petition.              The workers’

compensation commissioner affirmed the decision, as did the district court on

judicial review.

       On appeal, Dubinovic contends (1) the supreme court erred in adopting a

legal causation standard in cases involving a purely mental injury, and the district

court erred in affirming the commissioner’s application of the standard, and (2) the

commissioner should have applied a modified standard applicable to mental

injuries arising from sudden traumatic events.

I.     Legal-Causation Standard/Application of Standard

       In Dunlavey v. Economy Fire & Casualty Co., 526 N.W.2d 845, 853–58

(Iowa 1995), the supreme court recognized that a purely mental injury may be

compensable under the workers’ compensation laws even in the absence of an

accompanying physical injury. The court required a claimant to prove both factual

causation and legal causation. Id. at 853. According to the court, “[F]actual

causation means medical causation, that is whether the employee’s injury is

causally connected to the employee’s employment.”           Id.   Turning to legal

causation, the court stated, “[F]or an employee to establish legal causation for a

non-traumatic mental injury caused only by mental stimuli, the employee must
                                          3


show that the mental injury ‘was caused by workplace stress of greater magnitude

than the day-to-day mental stresses experienced by other workers employed in

the same or similar jobs,’ regardless of their employer.”         Id. at 857 (citation

omitted).

       Dubinovic asks the court to overrule the supreme court’s holding in

Dunlavey. In his view, the court made a policy choice to apply two causation

standards where the injury is purely mental despite the statutory reference to a

single-causation standard: whether the injury “arises out of” employment. He

argues the choice of an appropriate standard is one for the legislature rather than

the judicial branch. He further argues the policy choice was “clearly erroneous”

because it unduly heightened the claimant’s burden.

       We are not at liberty to overrule controlling precedent. Bd. of Water Works

Trs. v. Sac Cty. Bd. of Supervisors, 890 N.W.2d 50, 57 (Iowa 2017) (“Revisiting

our state law precedent is our prerogative.”); State v. Eichler, 83 N.W.2d 576, 578

(Iowa 1957) (“If our previous holdings are to be overruled, we should ordinarily

prefer to do it ourselves.”). Accordingly, we decline Dubinovic’s invitation to revisit

Dunlavey.

       We turn to Dubinovic’s argument that the commissioner misapplied the legal

causation standard and the district court erred in affirming the agency. The issue

he raises is not one of law. As the Iowa Supreme Court stated, “Although the

standard of legal causation involves an issue of law, the application of that

standard to a particular setting requires the commissioner to render an outcome

determinative finding of fact. A court on judicial review is bound by that fact-finding
                                          4

if it is supported by substantial evidence.” Asmus v. Waterloo Cmty. Sch. Dist.,

722 N.W.2d 653, 657 (Iowa 2006).

       The deputy commissioner considered the testimony of three witnesses who

performed housekeeping duties for other employers.            The deputy found “no

evidence that claimant’s work expectations were greater or unusual, just that a

quota of work to be done within a given time was stressful but common to all such

positions.” The deputy’s findings, affirmed by the commissioner in a final agency

decision, are supported by substantial evidence.

II.    Alternative-Causation Standard

       Dubinovic alternatively contends he proved legal causation under a

modified standard enunciated in Brown v. Quik Trip Corp., 641 N.W.2d 725, 729

(Iowa 2002). There, an employee witnessed a shooting and “had to clean up the

blood from the shooting.” Brown, 641 N.W.2d at 726. Six days later, the employee

was robbed at gunpoint. Id. The employee developed post-traumatic stress

disorder, attributable to the incidents. Id. In analyzing the employee’s work-related

mental injury, the Brown court stated the claimant did not need to satisfy the

Dunlavey legal causation test requiring proof “the stress is greater than that

experienced by similarly situated employees.” See id. at 729. The court held,

“When a claim is based on a manifest happening of a sudden traumatic nature

from an unexpected cause or unusual strain, the legal-causation test is met

irrespective of the absence of similar stress on other employees.” Id.; see also

Vill. Credit Union v. Bryant, No. 11-1499, 2012 WL 1860861, at *4 (Iowa Ct. App.

May 23, 2012) (“A different standard is applied in those situations in which the

mental injury can be readily traced to a specific event.”).
                                               5

        The commissioner found Brown inapplicable to the facts of Dubinovic’s

case. The commissioner began by setting the stage: “Claimant had three meetings

with supervisors. After the third meeting, he had, what he believes to be, a nervous

breakdown.       This is the basis of claimant’s contention he sustained a

mental/mental injury that arose out of and in the course of employment.” The

commissioner then stated:

        Iowa cases where a claimant has been found to have a
        mental/mental injury caused by a sudden, traumatic or unexpected
        event, are dramatically different from those involving claimant.
               All Iowa cases finding a mental/mental injury, under the Brown
        v. QuikTrip analysis, involve instances where an employee is
        personally physically threatened, witnessed a gruesome injury or the
        death of another. That clearly is not the fact pattern in this case.

The commissioner’s refusal to apply the modified causation standard set forth in

Brown was not irrational, illogical, or wholly unjustifiable. See Brewer-Strong v.

HNI Corp., 913 N.W.2d 235, 243 (Iowa 2018) (reviewing application of law to fact

in workers’ compensation cases under judicial review standard set forth in Iowa

Code section 17A.19(10)(m) (2016)).             To the extent the commissioner’s fact

findings are implicated, those findings are supported by substantial evidence. Cf.

Cavanaugh v. Iowa Dep’t of Human Servs., No. 01-0594, 2002 WL 31425210, at

*2 (Iowa Ct. App. Oct. 30, 2002) (finding “substantial evidence in the record to

support the commissioner’s finding that the events . . . should not be characterized

as ‘sudden’” where the claimaint developed a renewed fear of heights after moving

from a first-floor office to a fifth-floor office).

        We affirm the commissioner’s denial of Dubinovic’s claim for medical

benefits.

        AFFIRMED.